Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/9/2022 have been considered but they are not fully persuasive.  Applicant has made significant amendments to the limitations of the claims 1 and 9, which could put the claims in better condition for an allowance.  A search could not be conducted within the limits of the after final pilot program.  Amendments would require further search and consideration.  Further claim 17 is an apparatus claim for a data transmission apparatus, that sends a random access request to the base station and therefore is a UE type of apparatus.  Para [0093] states the comparing and selecting uplink scheduling information is performed at the base station and not the claimed “data transmission apparatus”.  Therefore the new limitations of claim 17 do not carry patentable weight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461